United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3220
                                   ___________

Jeffrey Dean Poolman,                    *
                                         *
              Appellant,                 *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the
City of Grafton, North Dakota;           * District of North Dakota.
Leroy McCann, Chief of Police, in        *
his official capacity; Nicholas B. Hall, *
City Attorney, in his official capacity; *
Fred Stark, Mayor, in his official       *
capacity,                                *
                                         *
              Appellees.                 *
                                    ___________

                             Submitted: March 15, 2007
                                Filed: June 5, 2007
                                 ___________

Before WOLLMAN, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                          ___________

WOLLMAN, Circuit Judge.

       Jeffrey Dean Poolman appeals from the district court’s1 order granting summary
judgment in favor of the defendants – the City of Grafton (City) and various City
officials. We affirm.

      1
      The Honorable Ralph R. Erickson, United States District Judge for District of
North Dakota.
                                          I.

      Poolman was a police officer for the City. He rented space in a building he
owns to Migrant Health Services (Migrant Health), as well as to a residential tenant,
Honorious Gulmatico, who lived in the basement with his girlfriend. Gulmatico had
Poolman’s permission to host performances by Christian rock bands so long as no
drugs, alcohol, or tobacco were brought onto the premises.

      On July 8, 2001, one of the performers Gulmatico had been hosting discovered
a pinhole camera in a wall in Gulmatico’s bathroom. The City police were contacted
and, with Gulmatico’s consent, they searched the basement. They discovered two
wires that ran from the camera to a locked closet that contained various items,
including a VCR with a blank videotape.

       Early in the morning of July 9, 2001, the police chief, LeRoy McCann, told the
City officials about the pinhole camera. McCann later delivered a letter to Poolman
informing him that he had been placed on administrative leave. Poolman admitted
that he had placed the camera in the bathroom, but explained that someone from
Migrant Health had complained of a marijuana-like odor after one of the rock concerts
and that he had been trying to discover whether someone was smoking marijuana.
That same morning, police executed a search warrant for Poolman’s residence,
wherein they found a computer, computer equipment, and videotapes. Two of the
videotapes had been erased, except for five seconds of footage at the beginning of
each tape that appeared to depict a medical examination table. Police also found a
safe that contained, among other things, a bag of pills.

      Later that day, Poolman told McCann that his safe contained some pills that he
had found while on duty. Poolman offered to submit to a drug test. Three tests were
administered, all of which registered negative results. Also that day, Poolman told
another officer that, while on duty, he had found some pills that field tests indicated

                                         -2-
might be methamphetamine or ecstacy. Some of these pills were in a bottle, which
Poolman later delivered to the evidence locker. There were also loose pills lying on
the street that he placed in a baggie and brought home. Poolman said that he had
placed the baggie in his safe so that his children would not find them and that he had
forgotten to later put them in the evidence locker. According to later laboratory tests,
the pills in question were vitamin C.

        On the evening of July 9, 2001, Poolman was charged with Surreptitious
Intrusion, a violation of North Dakota Century Code § 12.1-20-12.2. On July 11,
2001, McCann gave Poolman a letter informing him that he had been fired. The letter
explained that Poolman had been fired because 1) he had, without his tenant’s
knowledge, entered the tenant’s apartment and placed in the bathroom a pinhole
camera that was wired to a VHS recorder, a violation of North Dakota law for which
he had been charged; and 2) he had diverted what he believed to be drugs to his
personal safe instead of the evidence locker, which was a violation of police
procedures relating to conversion of evidence and evidence processing. Two days
later, Poolman sent the Mayor a letter signaling his intent to appeal the termination.

       Officers later searched Migrant Health and determined that the table in Migrant
Health’s examination room was similar to the one seen in the videotapes taken from
Poolman’s safe. Officers noticed a small hole in the room, the placement of which
appeared consistent with the angle from which the examination table in the videos had
been filmed. They found evidence suggesting that a pinhole camera had been placed
in the hole and later removed. Poolman later explained that he had been testing new
surveillance equipment and had placed a camera in a pre-existing hole on a Saturday
when nobody would be present at Migrant Health.2


      2
       Poolman stated that there was a hole in the examination room because he had
run an electronics business in that space and had used a camera for theft-prevention
purposes.

                                          -3-
       On August 13, 2001, Poolman received another letter, explaining that the
placement of the pinhole camera at Migrant Health, which violated state law,
constituted an additional reason for his termination. Poolman responded with a letter
appealing this supplemental notice of termination as well. A hearing on Poolman’s
appeal was scheduled for September 11, 2001. Poolman was sent a letter describing
the evidence the police department planned to present and indicating that the meeting
would be a closed to the public unless Poolman advised the city attorney that he
wanted an open hearing. Following the hearing, during which witnesses were
presented and cross-examined, Poolman’s termination was upheld. Poolman was later
tried and acquitted of the surreptitious intrusion charges stemming from the placement
of the pinhole camera in Gulmatico’s bathroom. Poolman was not charged in
connection to the placement of the pinhole camera located in the examination room.

       Poolman filed this action in federal district court, alleging procedural and
substantive due process violations under 42 U.S.C. § 1983, as well as related state-law
claims. Poolman contended that the City had improperly deprived him of his property
interest in continued employment with the City and that the City had made damaging
allegations that deprived him of his liberty interest. The district court granted the City
summary judgment on the procedural and substantive due process claims and
dismissed Poolman’s state-law claims without prejudice.

                                           II.

      Poolman argues that summary judgment was improper because it rested on a
disputed material fact, namely, whether Poolman had admitted that his conduct was
“wrong.”3 We disagree. First, Poolman does not explain how the disputed fact —

      3
        It is not clear whether Poolman is arguing that this disputed fact bears on his
property interest or liberty interest claim. Although he specifically refers to his liberty
interest, his discussion centers on considerations applicable to the property interest
claim. Poolman does not contest summary judgment on his substantive due process

                                           -4-
whether he had admitted that his conduct was wrong — would be relevant to his
contention that he was improperly deprived of his property interest in continued
employment. We agree with the City that this disputed fact has no discernible bearing
on his property interest claim. Although Poolman does not believe that the
aforementioned conduct warranted termination, neither the propriety of the City’s
decision, nor the adequacy of the procedures by which the City arrived at that
decision, turns on whether Poolman considered his actions to be wrong.

       Second, this disputed fact does not have any material bearing on Poolman’s
liberty interest claim. An aggrieved public employee asserting a liberty interest claim
based on statements made by his employer must show that: “1) the public employer’s
reasons for the discharge stigmatized the employee by seriously damaging his
standing and association in the community or by foreclosing employment
opportunities that may otherwise have been available; 2) the public employer made
the reason or reasons public; and 3) the employee denied the charges that led to the
employee’s firing.” Speer v. City of Wynne, 276 F.3d 980, 984 (8th Cir. 2002). The
district court concluded that Poolman’s liberty interest claim failed because he did not
deny the truth of the charges against him.4 This conclusion is supported by the record.
Poolman did not deny placing a pinhole camera in the bathroom without Gulmatico’s
knowledge or placing a camera in the Migrant Health examination room. Nor did he
deny placing items he thought might be drugs in his personal safe. Finally, he did not
deny that he had been charged with a crime, which, according to City policies, would


claim.
         4
       Poolman appears to misapprehend the meaning of the term “charges” in this
context. He argues that the district court may have confused his supposed admission
of wrongdoing with an admission of criminal conduct (which he denied). The district
court was not confused. “Charges” refers here to allegations of wrongdoing rather
than formal accusations of specifically criminal conduct. Taken in this more
colloquial sense of the term, it is evident that Poolman did not deny the “charges”
against him.

                                          -5-
justify his termination. In sum, whether or not Poolman considered his actions wrong,
he did not contest the substance of the accusations leveled against him.

       Poolman contends also that his post-termination hearing was constitutionally
inadequate because the labor relations committee that upheld his termination failed to
state explicitly that the accusations against him had been proven by a preponderance
of the evidence. Poolman did not bring this alleged infirmity to the attention of the
district court, and thus we will not consider it for the first time on appeal. See Orion
Fin. Corp. v. Am. Foods Group, Inc., 281 F.3d 733, 740 (8th Cir. 2002).

      The judgment is affirmed.
                      ______________________________




                                          -6-